In re: Wail, Incorporated applying for certiorari, or writ of review, to the Court of Appeal, First Circuit, Parish of East Baton Rouge. 219 So.2d 333.
Writ refused. The result is correct.
BARHAM, Justice, is of the opinion the writ should be granted. The appellate court has held that the suit is founded in tort. Therefore CC Articles 2315 et seq. apply. However, that court grants plaintiffs judgment without a finding of any fault or negligence. They have rendered judgment under CC Art. 2695 which pertains to contracts of lease. The holding is beyond the pleadings and the issues raised. The judgment is erroneous.